           Case 2:20-cr-00222-RAJ Document 44 Filed 02/03/21 Page 1 of 2



 1                                                                Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                  No. 2:20-cr-00222-RAJ
                           Plaintiff,
10
             v.                                     ORDER DIRECTING REPLY
11                                                  FROM GOVERNMENT
     JASON DESIMAS,
12
                           Defendant.
13

14          THIS MATTER, having come to the Court’s attention on the Government’s
15   Motion for Entry of a Discovery Protective Order, and the Court, having considered
16   the Motion, the defense’s Response in Opposition to the Motion, and being fully
17   advised in this matter, hereby directs the government to file a reply to the
18   defendant’s response addressing the posted objections.

19          Specifically, the government’s reply should include:

20          1.     What explanation or justification can the government produce as to
     why all information relating to witnesses should be treated as presumptively
21
     protected material, and include an explanation why disclosure would work a clearly
22
     defined and serious injury to every category of witnesses.
23
            2.     Explain how or why the disclosure of the substance of a witness’s
24
     statement would put a witness at risk. Include in this reply why redaction would not
25
     be an alternative means to protect the information sought to be protected.
26


      ORDER - 1
           Case 2:20-cr-00222-RAJ Document 44 Filed 02/03/21 Page 2 of 2



 1          The Court encourages the parties to meet and confer in a good faith effort to
 2   resolve the issues raised in the motion and response, and present a mutually
 3   agreeable protective order. Otherwise, the Court DIRECTS the government to file
 4   its reply no later than February 12, 2021.

 5

 6          DATED this 3rd day of February, 2021.

 7

 8
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER - 2
